Citation Nr: 0940464	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-29 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Propriety of the discontinuance of the Veteran's disability 
compensation benefits from September 2, 2003, to November 5, 
2003, based on fugitive felon status and waiver of 
overpayment of $5,269.34.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO) decision of the 
Committee on Waivers and Compromises (COWC) which terminated 
the Veteran's compensation benefits from September 2, 2003, 
to November 5, 2003, because he was a fugitive felon; and 
denied waiver of recovery of an overpayment in the calculated 
amount of $5,269.34, created as a result of the termination 
of benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has requested a hearing at the RO before a 
Veterans Law Judge.  In June 2009, the Veteran was scheduled 
for a hearing, and a notice was sent to his address of 
record; however, he failed to appear for the hearing 
scheduled in July 2009.  In June 2009, the RO discovered that 
the Veteran was incarcerated.  

The duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  When a Veteran is 
incarcerated, a claimant's representative will be permitted 
to present evidence and call witnesses on behalf of the 
claimant.  M21-1 MR, part I, ch.4, § 4-1(i)-(j) (2008).  VA 
is required to provide the Veteran with another opportunity 
for a hearing, so that his representative may present 
witnesses and evidence on the Veteran's behalf.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Schedule the Veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge in accordance with 
applicable procedures.  He and his 
representative should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  
If he desires to withdraw the request for 
the hearing, he must do so in writing to 
the RO.

2.  If it is determined that the Veteran 
is incarcerated, and is unable to report 
to the hearing as scheduled, the RO 
should inquire as to whether the 
Veteran's representative would like the 
opportunity to attend the hearing and 
present evidence or call witnesses on the 
Veteran's behalf.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


